DETAILED ACTION

This office action is in response to Applicant’s submission filed on 10 June 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-12, 15-24 are pending.
Claims 13-14 are cancelled.
Claims 1-12 include limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 1-12 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-12, 15-24 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-12, 15-24.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 1, claim limitations "a data modifier", "a computing unit",  have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  The specification does not provide descriptions of the structure of these elements.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “data modifier”, “computing unit”, the specification does not provide sufficient structure description to determine the boundary of the element, the claim is therefore indefinite.  
Regarding claims 2-12, which depend on above rejected claims 1, are rejected for the same reason. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-11 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules.

Judicial Exception

Claims 1-12, 15-24 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 15, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 16, in part, recites 
 “receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on one or more groups of input data …; receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition;  modifying the weight values based on the connection data; and calculating the one or more groups of output data based on the modified weight values and input data” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting possible general purpose computer elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “receiving”, “calculating” in the limitation citied above could be performed by a human mind to generate model based on observed actions, with possible aid of paper & pen and/or calculator (e.g., a human data model analyzer can receive data and build model with possible help of paper & pen), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 16 recites the additional elements: (a) generic computer elements (like a processor, one or more computers with executable instructions, a non-transitory computer readable medium); (b) “wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index and, Preliminary Amendmentwherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index”, “ (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to access data from storage is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-12 / 16-24 are dependent on claim 1 / 15 and include all the limitations of claim 1 / 15. Therefore, claims 2-12 / 16-24 recite the same abstract ideas. 
With regards to claim 2-12 / 16-24, the claim recites further limitation on data analysis for model building, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Pratas, et al., US-PGPUB NO.2017/0277658A1 [hereafter Pratas] shows neural network data processing with weighted input data. Pratas does not teach modify weight based on certain condition met.
Pechanek, et. al., US-PATENT NO.5,517,596 [hereafter Pechanek] shows weight adjustment for neural network. Pratas does not teach modify weight based on certain condition met.
Commons, et. al., US-PATENT NO.9,015,093B1 [hereafter Common] shows neural network processing hardware. Commons does not teach modify weight based on certain condition met.
Julian et al., US-PGPUB NO.2015/0269479A1 093B1 [hereafter Julian] shows neural network processing hardware. Julian does not teach modify weight based on certain condition met.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128